In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Bracken, J.), entered July 18,1980, which was in their favor in the principal amount of $575, upon a jury verdict. Judgment affirmed, with costs. The trial court acted well within its discretionary powers when it resubmitted the case to the jury, rather than grant a new trial, after the jury had returned an inconsistent verdict (see CPLR 4111, subd [c]; Jacques v Sears, Roebuck & Co., 30 NY2d 466; see, also, Siegel, New York Practice, § 399). Mangano, J.P., Gibbons, Cohalan and O’Connor, JJ. concur.